Order filed August 4, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00345-CR
                                   ____________

                      NAYAJAH NIYA DAVIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1412475

                                     ORDER

      The reporter’s record in this case was due July 17, 2015. See Tex. R. App.
P. 35.1. On April 21, 2015, a partial reporter’s record was filed. On July 10, 2015,
the court reporter filed notice that appellant has made a partial payment for the
record. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Mattie Kimble, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM